Order filed July 25, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00006-CV
                                    ____________

                   JASON MICHAEL MERRILL, Appellant

                                          V.

 SPRINT WASTE SERVICES LP AND JOSE LUIS GONZALEZ, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-60963

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Plaintiff's Exhibits 4, 5,
6, 97, 176, 185, and Defendant's Exhibits 2, 3, 4, 136, 138, videos.
         The clerk of the 61st District Court is directed to deliver to the Clerk of this
court the original of Plaintiff's Exhibits 4, 5, 6, 97, 176, 185, and Defendant's
Exhibits 2, 3, 4, 136, 138, videos, on or before August 03, 2017. The Clerk of this
court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of Plaintiff's Exhibits 4, 5, 6, 97, 176, 185, and
Defendant's Exhibits 2, 3, 4, 136, 138, videos, to the clerk of the 61st District
Court.



                                                 PER CURIAM